


Exhibit 10.8

 

GANNETT CO., INC.

 

2015 DEFERRED COMPENSATION PLAN

 

RULES FOR PRE-2005 DEFERRALS

 

--------------------------------------------------------------------------------


 

GANNETT CO., INC.

2015 DEFERRED COMPENSATION PLAN

RULES FOR PRE-2005 DEFERRALS

 

Table of Contents

 

 

 

Page

 

 

 

1.0 BACKGROUND

1

 

 

1.1

Introduction

1

1.2

Certain Definitions

2

 

 

 

2.0 EXPLANATION OF PLAN

2

 

 

2.1

Effective Date

2

2.2

Eligibility

2

2.3

Interest in the Plan; Deferred Compensation Account

3

2.4

Amount of Deferral

3

2.5

Time of Election of Deferral

3

2.6

Accounts and Investments

3

2.7

Participant’s Option to Reallocate Amounts

4

2.8

Reinvestment of Income

5

2.9

Payment of Deferred Compensation

5

2.10

Manner of Elections

8

2.11

Company Contributions

8

2.12

Deferrals of Stock Option Compensation

8

2.13

Deferrals of Restricted Stock by Directors

8

 

 

 

3.0 ADMINISTRATION OF THE PLAN

9

 

 

3.1

Statement of Account

9

3.2

Assignability

9

3.3

Business Days

10

3.4

Administration

10

3.5

Amendment

10

3.6

Liability

11

3.7

Change in Control

11

3.8

Claims

16

3.9

Successors

17

3.10

Governing Law

17

 

 

 

4.0 EMPLOYEES OF PARTICIPATING AFFILIATES

18

 

 

4.1

Eligibility of Employees of Affiliated Companies

18

4.2

Rights Subject to Creditors

18

4.3

Certain Distributions

18

4.4

Assignability

18

 

i

--------------------------------------------------------------------------------


 

GANNETT CO., INC.

2015 DEFERRED COMPENSATION PLAN

RULES FOR PRE-2005 DEFERRALS

 

1.0 BACKGROUND

 

1.1          Introduction

 

In 2015, Gannett Co., Inc. separated its digital/broadcast and publishing
businesses into two separate publicly traded companies.  The separation occurred
when Gannett Co., Inc. contributed its publishing businesses to a newly formed
subsidiary, Gannett SpinCo, Inc., and distributed the stock of Gannett
SpinCo, Inc. to its shareholders (the “Spin-off”).  In connection with the
Spin-off, Gannett SpinCo, Inc. was renamed “Gannett Co., Inc.” (the “Company”). 
The entity formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the
“Predecessor Company”) and continues the digital/broadcast businesses.

 

Certain Participants in this Gannett Co., Inc. 2015 Deferred Compensation Plan
(the “Plan”) were participants in the Predecessor Company Deferred Compensation
Plan (the “Predecessor Plan”).  The Participants who had benefits under the
Predecessor Plan that have been assumed by this Plan (the “Transferred
Participants”) are specified in that certain Employee Matters Agreement by and
between the Company and the Predecessor Company dated June 26, 2015 (the
“Employee Matters Agreement”).  The Company, and not the Predecessor Company,
shall be solely responsible for paying such assumed benefits.  The Employee
Matters Agreement may be used as an aid in interpreting the terms of the
benefits hereunder.  Notwithstanding any other provision of this Plan or the
Predecessor Plan, no Participant shall be entitled to duplicate benefits under
both such Plans with respect to the same period of service or compensation.

 

The list of Transferred Participants is maintained by the Company.  The benefits
with respect to Transferred Participants derived from the Predecessor Plan shall
not be amended in a manner so as to subject them to additional tax under
Section 409A of the Internal Revenue Code, and any amendment which would have
such an effect shall be deemed void and ineffective.

 

The Predecessor Company’s Deferred Compensation Plan is comprised of two
documents, the Gannett Co., Inc. Deferred Compensation Plan (the “Pre-2005
Predecessor Plan”) and the Gannett Co., Inc. Deferred Compensation Plan
Rules for Post-2004 Deferrals (the “Post-2004 Predecessor Plan”).  Benefits of
Transferred Participants accrued under the Post-2004 Predecessor Plan that have
been assumed by the Company will be paid under the terms of the document
subtitled “Rules for Post-2004 Deferrals”; rather than this document.  Benefits
of Transferred Participants accrued under the Pre-2005 Predecessor Plan that
have been assumed by the Company will be paid under the rules set forth in this
document.

 

--------------------------------------------------------------------------------


 

The Plan is comprised of two documents, this document (“the Pre-2005 Plan”) and
the document subtitled “Rules for Post-2004 Deferrals” (the “Post-2004 Plan”).

 

The Pre-2005 Predecessor Plan was adopted to provide the opportunity for
directors who are not also employees (“Directors”) to defer to future years all
or part of their fees and key employees to defer to future years all or part of
their salary, bonus and/or shares of Gannett common stock issued pursuant to
Stock Incentive Rights (“SIRs”) under the Predecessor Company 1978 Long-Term
Incentive Plan (“Compensation”) payable by Gannett Co., Inc. (“Company”) as part
of their retirement and financial planning.  The terms of the Pre-2005
Predecessor Plan apply to amounts that are not subject to Section 409A of the
Internal Revenue Code, which generally means amounts that were deferred, earned
and vested before January 1, 2005 (and earnings on such amounts).

 

Since no further deferrals or contributions are permitted under this document,
this document is intended to reflect the investment and distribution provisions
with respect to benefits hereunder.

 

It is intended that this Pre-2005 Plan not be a material modification of the
Predecessor Plan or benefits of Participants accrued thereunder for purposes of
said Section 409A.   The terms of the Pre-2005 Predecessor Plan shall apply if
and to the extent needed to avoid any such material modification.

 

1.2          Certain Definitions

 

This Plan applies to compensation earned under the Predecessor Company’s 1978
Long-Term Incentive Plan and the 2001 Omnibus Incentive Compensation Plan.  The
term “SIRs” used in this Plan also includes restricted stock awards issued under
any such plan.  The term “Committee” used in this Plan mean the Benefit Plans
Committee.  The term “Company” means the Company as defined above in Section 1.1
and any successor to its business and/or assets which assumes the Plan by
operation of law or otherwise.  The term “Board” means the Board of Directors of
the Company.

 

2.0 EXPLANATION OF PLAN

 

2.1          Effective Date

 

The Plan is effective June 29, 2015.

 

2.2          Eligibility

 

The only Participants in this Pre-2005 Plan are those Participants who were
participants in the Pre-2005 Predecessor Plan and who are listed on a schedule
maintained by the Company.  All such Participants belong to “a select group of
management or highly compensated employees” as defined in Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

2

--------------------------------------------------------------------------------


 

2.3          Interest in the Plan; Deferred Compensation Account

 

For each Participant, one or more Deferred Compensation Accounts shall be
established in accordance with Section 2.6(a).  A Participant’s interest in the
Plan shall be the Participant’s right to receive payments under the terms of the
Plan.  A Participant’s payments from the Plan shall be based upon the value
attributable to the Participant’s Deferred Compensation Accounts.

 

2.4          Amount of Deferral

 

No new deferrals are permitted under this Plan.

 

2.5          Time of Election of Deferral

 

No new deferrals are permitted under this Plan.

 

2.6          Accounts and Investments

 

(a)                                 Effective for deferrals on and after
January 1, 1997, all Participant records, reports and elections after an initial
election shall be maintained on the basis of Payment Commencement Dates (as
defined in Section 2.9(b)), i.e., all amounts that have been elected to be paid
in full, or to commence payment, in a designated calendar year shall be
aggregated in a single Deferred Compensation Account for a Participant for
purposes of subsequent recordkeeping and for elections that may be available
with respect to the deferred amounts, such as investment elections and payment
method elections.  Deferrals prior to January 1, 1997, shall be accounted for in
accordance with the accounts in effect on December 31, 1996.

 

(b)                                 The amount of Compensation deferred will be
credited to the Participant’s Deferred Compensation Account or Accounts as soon
as practicable after the Compensation would have been paid had there been no
election to defer.

 

The amounts credited in a Deferred Compensation Account will be deemed invested
in the fund or funds designated by the Participant from among funds selected by
the Committee, which may include the following or any combination of the
following:

 

(i)                       money market funds;

 

(ii)                    bond funds;

 

(iii)                 equity funds; and

 

(iv)                the Gannett stock fund.

 

Although the Plan is not subject to section 404(c) of ERISA, the funds available
to Participants under the Plan shall, at all times, constitute a broad range of
investment alternatives that would meet the standards pertaining to the range of

 

3

--------------------------------------------------------------------------------


 

investments set forth in regulations promulgated by the Department of Labor
under section 404(c) of ERISA, or any successor provision, as if that provision
were applicable to the Plan.  In the discretion of the Committee, funds may be
added, deleted or substituted from time to time, subject to the preceding
sentence.

 

Information on the specific funds permitted under the Plan shall be made
available by the Committee to the Participants.  If the Committee adds, deletes
or substitutes a particular fund, the Committee shall notify Participants in
advance of the change and provide Participants with the opportunity to change
their allocations among funds in connection with such addition, deletion or
substitution.

 

A Participant may allocate contributions to his or her Deferred Compensation
Accounts among the available funds pursuant to such procedures and requirements
as may be specified by the Committee from time to time.  Participants shall have
the opportunity to give investment directions with respect to their Accounts at
least once in any three-month period.

 

With respect to the Gannett stock fund, the accounts of Transferred Participants
only shall also have deemed investments in shares of Predecessor Company stock
derived from the Spin-off and a hypothetical fund will be established for such
stock.  Notwithstanding any provision to the contrary, Participants may elect in
a manner prescribed by the Committee to allocate out of such Predecessor Company
stock fund but shall not be able to allocate any additional amounts to the
Predecessor Company stock fund.

 

(c)                                  All deferrals under this Plan and the
earnings credited to them are fully vested at all times.

 

(d)                                 The right of any Participant to receive
future payments under the provisions of the Plan shall be a contractual
obligation of the Company but shall be subject to the claims of the creditors of
the Company in the event of the Company’s insolvency or bankruptcy as provided
in the trust agreement described below.

 

Plan assets may, in the Company’s discretion, be placed in a trust (the “Rabbi
Trust”) (which Rabbi Trust may be a sub-trust maintained as a separate account
within a larger trust that is also used to pay benefits under other Company-
sponsored unfunded nonqualified plans) but will nevertheless continue to be
subject to the claims of the Company’s creditors in the event of the Company’s
insolvency or bankruptcy as provided in the trust agreement.  In any event, the
Plan is intended to be unfunded under Title I of ERISA.

 

2.7          Participant’s Option to Reallocate Amounts

 

A Participant may elect to reallocate amounts in his or her Deferred
Compensation Accounts among the available funds pursuant to such procedures and
requirements as may be specified by the Committee from time to time consistent
with Section 2.6(b).

 

4

--------------------------------------------------------------------------------


 

2.8          Reinvestment of Income

 

Income from a hypothetical fund investment in a Deferred Compensation Account
shall be deemed to be reinvested in that fund as soon as practicable under the
terms of that fund. Notwithstanding the foregoing, deemed dividends relating to
hypothetical Predecessor Company stock in the hypothetical Predecessor Company
stock fund will not be deemed reinvested in Predecessor Company stock.  Instead,
such deemed dividends will be hypothetically invested proportionately in the
investment funds selected by the Participant in his most recent investment
direction, or, in the absence of an explicit investment direction, in the
default investment fund.

 

2.9          Payment of Deferred Compensation

 

(a)                                 No withdrawal may be made from the
Participant’s Deferred Compensation Accounts except as provided in this Section.

 

(b)                                 At the time a deferral election was made,
the Participant chose the date on which payment of the amount credited to the
Deferred Compensation Account is to commence, which date shall be either April 1
or October 1 of the year of the Participant’s retirement, the year next
following the Participant’s retirement, or any other year specified by the
Participant that is after the year for which the Participant is making the
deferral (“Payment Commencement Date”).  In the case of Director Participants,
the Payment Commencement Date shall be no later than October 1 of the year after
the Director Participant retires from the Board.  In the case of key employee
Participants, the Payment Commencement Date shall be no later than October 1 of
the year following the year during which the key employee reaches age 65 or
actually retires, whichever occurs later.

 

Notwithstanding the foregoing paragraph:  (i) for all elections to defer
occurring on or after November 1, 1991, (ii) in the event that the Committee
adds or substitutes a particular fund or funds, or (iii) if a Participant elects
to reallocate amounts in his or her Deferred Compensation Accounts among
available funds, the Committee shall have the right to fix Payment Commencement
Dates and/or the date or dates upon which the value attributable to a Deferred
Compensation Account is to be determined or paid, or modify such previously
elected dates (but in no event to a date earlier than the date originally
elected by the Participant) in order to comply with the requirements of the
added, substituted or available fund or funds, pursuant to such procedures and
requirements as may be specified by the Committee from time to time.

 

(c)                                  At the time the election to defer was made,
the Participant chose to receive payments either (i) in a lump sum, or (ii) if
the Payment Commencement Date is during a year in which the Participant could
have retired under a retirement plan of the Company, in up to fifteen annual
installments.  The method of paying a Deferred Compensation Account is the
“Method of Payment.”  The amount of any payment under the Plan shall be the
value attributable to the Deferred Compensation Account on the last day of the
month preceding the month of the

 

5

--------------------------------------------------------------------------------


 

payment date, divided by the number of payments remaining to be made, including
the payment for which the amount is being determined.

 

(d)                                 In the event of a Participant’s death or
disability before the Participant has received any payments from a Deferred
Compensation Account, the value of the Account shall be paid to the
Participant’s designated beneficiary, in the case of death, or to the
Participant, in the case of disability, at such time and in such form of payment
as is set forth on the applicable deferral form signed by the Participant, or as
the Committee determines, in its sole discretion.  In the event of the
Participant’s death or disability after installment payments from a Deferred
Compensation Account have commenced, the remaining balance of the Account shall
be paid to the Participant or designated beneficiary, as applicable, over the
installments remaining to be paid.

 

Beneficiary designations shall be submitted on the form specified by the
Company.  If a Participant so chooses, a separate beneficiary designation may be
made for each Deferred Compensation Account.  The filing of a new beneficiary
designation shall automatically revoke any previous beneficiary designation.  In
the event a beneficiary designation has not been made, or the beneficiary was
not properly designated (in the sole discretion of the Company), has died or
cannot be found, all payments after death shall be paid to the Participant’s
estate.  In case of disputes over the proper beneficiary, the Company reserves
the right to make any or all payments to the Participant’s estate.

 

(e)                                  A Participant may not change an initial
Payment Commencement Date or Method of Payment for a Deferred Compensation
Account after an election has been made except as provided in this
subsection (e) as follows:

 

(i)                                     The Method of Payment elected by a
Participant may be changed by the Participant’s written election to the
Committee at any time up to 36 months prior to the earlier of the Payment
Commencement Date or the Participant’s termination of employment, or, if the
Participant has elected the year of, or the year next following, his or her
retirement as the Payment Commencement Date, at any time no later than 6 months
prior to the Participant’s retirement and prior to the calendar year in which
the retirement occurs.  Any change of an earlier election that is made within 36
months of the earlier of the Payment Commencement Date or the Participant’s
termination, or, if the Participant has elected the year of, or the year next
following, his or her retirement as the Payment Commencement Date, within 6
months of the Participant’s retirement or in the year in which the Participant’s
retirement occurs, shall be disregarded by the Committee;

 

(ii)                                  If a Participant has elected the year of
retirement as the Payment Commencement Date, the Participant may change the
Payment Commencement Date to the year following retirement.  That election must
be made before the calendar year in which the retirement occurs and at

 

6

--------------------------------------------------------------------------------


 

least six months before the Participant retires.  In no other case may the year
initially elected by the Participant as the Payment Commencement Date be
changed.  In addition, the Participant may change the date of payment in the
payment year to the first day of any month in that year so long as that election
is made before the December 31 preceding such year and so long as the
Participant gives the Committee notice of the change at least 90 days before the
date payments are to begin.  A technical note—if a Participant has elected the
year of retirement as the Payment Commencement Date but retires on a date that
is after the designated Payment Commencement Date, the payment (or the first
annual installment) will begin on the first day of the month after the
Participant retires.

 

Restrictions on changing Payment Commencement Dates and Methods of Payment shall
not prevent the Participant from choosing a different Payment Commencement Date
and/or Method of Payment for amounts to be deferred in subsequent years.

 

(f)                                   Notwithstanding any Payment Commencement
Date or Method of Payment selected by a Participant, if:

 

(i)                       an employee Participant’s employment with the Company
terminates other than (1) at or after early or normal retirement pursuant to a
retirement plan of the Company, (2) by reason of the Participant’s death, or
(3) by reason of the Participant’s total disability, or

 

(ii)                    a director Participant’s directorship terminates for any
reason other than (1) at or after reaching the prescribed mandatory retirement
age from the Board, (2) by reason of such Participant’s death, or (3) by reason
of such Participant’s total disability,

 

the Committee, in its sole discretion, shall determine whether to distribute
such Participant’s benefits in the form of five annual installment payments or
as a lump sum.  In either case, such payment shall begin as soon as
administratively practicable following the Participant’s termination of
employment.

 

(g)                                  If, in the discretion of the Committee, the
Participant has a need for funds due to an unforeseeable emergency, benefits may
be paid prior to the Participant’s Payment Commencement Date.  For this purpose,
an unforeseeable emergency means an unanticipated emergency that is caused by an
event beyond the control of the Participant or the Participant’s beneficiary and
that would result in severe financial hardship if early withdrawal were not
permitted.  A payment based upon financial hardship cannot exceed the amount
required to meet the immediate financial need created by the hardship.  The
Participant requesting a hardship payment must supply the Committee with a
statement indicating the nature of the need that created the financial hardship,
the fact that all other reasonably available

 

7

--------------------------------------------------------------------------------


 

resources are insufficient to meet the need, and any other information which the
Committee decides is necessary to evaluate whether a financial hardship exists.

 

A Participant with a financial need that fails to meet the unforeseeable
emergency standard may elect to withdraw funds from the Participant’s Deferred
Compensation Account prior to the date specified in the Participant’s election
form subject to the following conditions:  (1) premature withdrawals may be made
only in a lump sum and only in an amount in excess of $10,000; (2) only one
premature withdrawal may be made in a calendar year; (3) the Participant must
suspend further deferrals for the remainder of the calendar year of the
withdrawal; and (4) ten percent of the amount withdrawn shall be irrevocably
forfeited to the Company.

 

(h)                                 In the Company’s discretion, payments from
the Plan may be made in cash or in the kind of property represented by the fund
or funds selected by the Participant.  Notwithstanding the foregoing or any
other provision of this Plan, any portion of a Participant’s Deferred
Compensation Account deemed invested in shares of Predecessor Company may only
be settled in cash.

 

(i)                                     All contributions to the Plan and all
payments from the Plan, whether made by the Company or the Trustee, shall be
subject to all taxes required to be withheld under applicable laws and
regulations of any governmental authorities.

 

2.10        Manner of Elections

 

(a)                                 In order to make any elections or choices
permitted hereunder, the Participant must give notice of such election or choice
to the Committee in such form as specified by the Committee.  The last election
received by the Committee directing an allocation of amounts in a Deferred
Compensation Account among the funds available shall govern until changed by the
receipt by the Committee of a subsequent election.

 

2.11        Company Contributions

 

There are no Company contributions under this Plan.

 

2.12        Deferrals of Stock Option Compensation

 

There are no deferrals of stock option compensation under this Plan.

 

2.13        Deferrals of Restricted Stock by Directors

 

A Director who elected to receive all or some of his or her fees for a Term,
including, as applicable, the Director’s annual retainer, chair retainer,
meeting fees or long-term award, in the form of Restricted Stock, may have
elected to defer such Restricted Stock under the Predecessor Plan.

 

8

--------------------------------------------------------------------------------

 

(a)                                 An election to defer Restricted Stock shall
constitute a direction by the Director to have the Company, in lieu of currently
issuing shares of Restricted Stock, defer under this Plan an amount equal to the
value of the Restricted Stock subject to the election as determined at the time
of the award.  The Restricted Stock deferred by a Director under this Plan for a
Term shall be credited as units of stock to a separate sub-account within the
Director’s Deferred Compensation Account.  Notwithstanding Section 2.6(c) of the
Plan, any vesting restrictions applicable to an award of Restricted Stock
deferred under the Plan shall apply to the sub-account attributable to such
award until such restrictions lapse in accordance with the original terms of the
award.

 

(b)                                 Restricted Stock deferred under the Plan
shall be deemed invested in the Gannett stock fund during the entire deferral
period and the Director shall not have the right to reallocate such deemed
investment to any of the other investment options otherwise available under the
Plan.

 

(c)                                  At the time an election to defer Restricted
Stock was made, the Director elected the time and form of payment of such
deferral and earnings thereon in accordance with Section 2.9 of the Plan,
provided, however, that payment of such amounts shall commence in the year the
Director leaves the Board.  Payments shall be made in shares of Company common
stock.

 

(d)                                 Any portion of a Director’s Deferred
Compensation Account attributable to deferred Restricted Stock, whether or not
vested, shall not be available for early withdrawal pursuant to
Section 2.9(g) of the Plan.

 

3.0 ADMINISTRATION OF THE PLAN

 

3.1          Statement of Account

 

Statements setting forth the values of the funds deemed to be held in a
Participant’s Deferred Compensation Accounts will be sent to each Participant
quarterly or more often as the Committee may elect.  A Participant shall have
two years from the date a statement has been sent to question the accuracy of
the statement.  If no objection is made to the statement, it shall be deemed to
be accurate and thereafter binding on the Participant for all purposes.

 

3.2          Assignability

 

The benefits payable under this Plan shall not revert to the Company or be
subject to the Company’s creditors prior to the Company’s insolvency or
bankruptcy, nor, except pursuant to will or the laws of descent and
distribution, shall they be subject in any way to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind by the Participant, the Participant’s beneficiary or the
creditors of either, including such liability as may arise from the
Participant’s bankruptcy.

 

9

--------------------------------------------------------------------------------


 

3.3          Business Days

 

In the event any date specified herein falls on a Saturday, Sunday, or legal
holiday, such date shall be deemed to refer to the next business day thereafter
or such other date as may be determined by the Committee in the reasonable
exercise of its discretion.

 

3.4          Administration

 

This Plan shall be administered by the Committee.  The Committee has sole
discretion to interpret the Plan and to determine all questions arising in the
administration, interpretation, and application of the Plan.  The Committee’s
powers include the power, in its sole discretion and consistent with the terms
of the Plan, to determine who is eligible to participate in this Plan, to
determine the eligibility for and the amount of benefits payable under the Plan,
to determine when and how amounts are allocated to a Participant’s Deferred
Compensation Account, to establish rules for determining when and how elections
can be made, to adopt any rules relating to administering the Plan and to take
any other action it deems appropriate to administer the Plan.  The Committee may
delegate its authority hereunder to one or more persons.  Whenever the value of
a Deferred Compensation Account is to be determined under this Plan as of a
particular date, the Committee may determine such value using any method that is
reasonable, in its discretion.  Whenever payments are to be made under this
Plan, such payments shall begin within a reasonable period of time, as
determined by the Committee, and no interest shall be paid on such amounts for
any reasonable delay in making the payments.

 

3.5          Amendment

 

(a)                                 This Plan may at any time and from time to
time be amended or terminated by the Board or the Compensation Committee of the
Board.  No amendment shall, without the consent of a Participant, adversely
affect such Participant’s interest in the Plan, i.e., the Participant’s benefit
accrued to the effective date of the amendment (hereinafter referred to as the
“Protected Interest”), as determined by the Committee in its sole discretion.

 

(b)                                 An amendment shall be considered to
adversely affect a Participant’s interest in the Plan if it has the effect of:

 

(i)                       reducing the Participant’s Protected Interest in his
or Deferred Compensation Accounts;

 

(ii)                    eliminating or restricting a Participant’s right to give
investment directions with respect to the Participant’s Protected Interest in
his or her Deferred Compensation Accounts under Sections 2.6 and 2.7 of the
Plan, except that a change in the number or type of funds available shall not be
considered an amendment of the Plan as long as the funds available to
Participants following such change constitute a broad range of investment
alternatives under the standards pertaining to the range of investments set
forth in regulations promulgated by the Department of Labor under section
404(c) of ERISA or any successor provision;

 

10

--------------------------------------------------------------------------------


 

(iii)                 eliminating or restricting any timing or payment option
available with respect to the Participant’s Protected Interest in his or her
Deferred Compensation Accounts, or the Participant’s right to make and change
payment elections with respect to such Protected Interest, under Section 2.9,
2.10 or any other provision of the Plan;

 

(iv)                reducing or diminishing any of the change in control
protections provided to the Participant under Section 3.7 or any other provision
of the Plan; or

 

(v)                   reducing or diminishing the rights of the Participant
under this Section 3.5 with respect to any amendment or termination of the Plan.

 

(c)                                  Notwithstanding any in the foregoing to the
contrary, any amendment made for the purpose of protecting the favorable tax
treatment of amounts deferred under the Plan following a change in applicable
law, including for this purpose a change in statute, regulation or other agency
guidance, shall not be considered to adversely affect a Participant’s interest
in the Plan.

 

(d)                                 If the Plan is terminated, compensation
shall prospectively cease to be deferred as of the date of the termination. 
Each Participant will be paid the value of his or her Deferred Compensation
Accounts, including earnings credited through the payment date based on the
Participant’s investment allocations, at the time and in the manner provided for
in Sections 2.9 and 2.10.

 

3.6          Liability

 

(a)                                 Except in the case of willful misconduct, no
Director or employee of the Company, or person acting as the independent
fiduciary provided for in Section 3.7, shall be personally liable for any act
done or omitted to be done by such person with respect to this Plan.

 

(b)                                 The Company shall indemnify, to the fullest
extent permitted by law, members of the Committee, persons acting as the
independent fiduciary and Directors and employees of the Company, both past and
present, to whom are or were delegated duties, responsibilities and authority
with respect to the Plan, against any and all claims, losses, liabilities,
fines, penalties and expenses (including, but not limited to, all legal fees
relating thereto), reasonably incurred by or imposed upon such persons, arising
out of any act or omission in connection with the operation and administration
of the Plan, other than willful misconduct.

 

3.7          Change in Control

 

(a)                                 Participation.  No new persons may be
designated as eligible to participate in the Plan on or after a change in
control.

 

(b)                                 Legal Expense.  If, with respect to any
alleged failure by the Company to comply with any of the terms of this Plan
subsequent to a change in control, other than any alleged failure relating to a
matter within the control of the independent

 

11

--------------------------------------------------------------------------------


 

fiduciary and with respect to which the Company is acting pursuant to a
determination or direction of the independent fiduciary, a Participant or
beneficiary hires legal counsel or institutes any negotiations or institutes or
responds to legal action to assert or defend the validity of, enforce his rights
under, obtain benefits promised under or recover damages for breach of the terms
of this Plan, then, regardless of the outcome, the Company shall pay, as they
are incurred, a Participant’s or beneficiary’s actual expenses for attorneys’
fees and disbursements, together with such additional payments, if any, as may
be necessary so that the net after-tax payments to the Participant or
beneficiary equal such fees and disbursements.

 

(c)                                  Mandatory Contributions to Rabbi Trust.  If
a change in control occurs, the Company shall make mandatory contributions to a
Rabbi Trust established pursuant to Section 2.6(d), to the extent required by
the provisions of such Rabbi Trust.

 

(d)                                 Powers of Independent Fiduciary.  Following
a change in control, the Plan shall be administered by the independent
fiduciary.  The independent fiduciary shall assume the following powers and
responsibilities from the Committee and the Company:

 

(i)                       The independent fiduciary shall assume all powers and
responsibilities assigned to the Committee under Section 3.4 and all other
provisions of the Plan, including, without limitation, the sole power and
discretion to:

 

(1)                                 determine all questions arising in the
administration and interpretation of the Plan, including factual questions and
questions of eligibility to participate and eligibility for benefits;

 

(2)                                 adjudicate disputes and claims for benefits;

 

(3)                                 adopt rules relating to the administration
of the Plan;

 

(4)                                 select the investment funds available to
Participants under Section 2.6 of the Plan (subject to the requirement that, at
all times, such funds constitute a broad range of investment alternatives under
the standards pertaining to the range of investments set forth in regulations
promulgated by the Department of Labor under section 404(c) of ERISA or any
successor provision);

 

(5)                                 determine the amount, timing and form of
benefit payments;

 

(6)                                 direct the Company and the trustee of the
Rabbi Trust on matters relating to benefit payments;

 

(7)                                 engage attorneys, accountants, actuaries and
other professional advisors (whose fees shall be paid by the Company), to assist
it in performing its responsibilities under the Plan; and

 

12

--------------------------------------------------------------------------------


 

(8)                                 delegate to one or more persons selected by
it, including outside vendors, responsibility for fulfilling some or all of its
responsibilities under the Plan.

 

(ii)                    The independent fiduciary, and not the Company or the
Executive Compensation Committee, shall have the sole authority to determine the
time and method of payment of amounts attributable to contributions made by the
Company prior to the change in control under Section 2.11, provided that the
independent fiduciary may not accelerate the payment of such amounts to a
Participant without the Participant’s consent.

 

(iii)                 The independent fiduciary shall have the sole power and
discretion to (1) direct the investment of assets held in the Rabbi Trust,
including the authority to appoint one or more investment managers to manage any
such assets and (2) remove the trustee of the Rabbi Trust and appoint a
successor trustee in accordance with the terms of the trust agreement.

 

(e)                                  Review of Decisions.

 

(i)                       Notwithstanding any provision in the Plan to the
contrary, following a change of control, any act, determination or decision of
the Company (including its Board or any committee of its Board) with regard to
the administration, interpretation and application of the Plan must be
reasonable, as viewed from the perspective of an unrelated party and with no
deference paid to the actual act, determination or decision of the Company. 
Furthermore, following a change in control, any decision by the Company shall
not be final and binding on a Participant.  Instead, following a change in
control, if a Participant disputes a decision of the Company relating to the
Plan and pursues legal action, the court shall review the decision under a “de
novo” standard of review.

 

(ii)                    Following a change in control, any act, determination or
decision of the independent fiduciary with regard to the administration,
interpretation and application of the Plan shall be final, binding, and
conclusive on all parties.

 

(f)                                   Company’s Duty to Cooperate.  Following a
change in control, the Company shall cooperate with the independent fiduciary as
may be necessary to enable the independent fiduciary to carry out its powers and
responsibilities under the Plan and Rabbi Trust, including, without limitation,
by promptly furnishing all information relating to Participants’ benefits as the
independent fiduciary may reasonably request.

 

(g)                                  Appointment of Independent Fiduciary.  The
independent fiduciary responsible for the administration of the Plan following a
change in control shall be a committee composed of the individuals who
constituted the Company’s Benefit

 

13

--------------------------------------------------------------------------------


 

Plans Committee immediately prior to the change in control and the Company’s
chief executive officer immediately prior to the change in control.

 

If, following a change in control, any individual serving on such committee
resigns, dies or becomes disabled, the remaining members of the committee shall
continue to serve as the committee without interruption.  A successor member
shall be required only if there are less than three remaining members on the
committee.  If a successor member is required, the successor shall be an
individual appointed by the remaining member or members of the committee who
(i) is eligible to be paid benefits from the assets of the Rabbi Trust or the
larger trust of which it is a part and (ii) agrees to serve on such committee.

 

If at any time there are no remaining members on the committee (including any
successor members appointed to the committee following the change in control),
the Trustee shall promptly submit the appointment of the successor members to an
arbiter, the costs of which shall be borne fully by the Company, to be decided
in accordance with the American Arbitration Association Commercial Arbitration
Rules then in effect.  The arbiter shall appoint three successor members to the
committee who each meet the criteria for membership set forth above.  Following
such appointments by the arbiter, such successor members shall appoint any
future successor members to the committee to the extent required above (i.e.,
if, at any time, there are less than three remaining members on the committee)
and subject to the criteria set forth above.

 

If one or more successor members are required and there are no individuals
remaining who satisfy the criteria for membership on the committee, the
remaining committee members or, if none, the Trustee, shall promptly submit the
appointment of the successor member or members to an arbiter, and the Company
shall bear the costs of arbitration, as provided for in the preceding paragraph.

 

(h)                                 Change in Control Definition.  As used in
this Plan, a “change in control” means the first to occur of the following:

 

(i)                       The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section, the following
acquisitions shall not constitute a change in control:  (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or

 

14

--------------------------------------------------------------------------------


 

one of its affiliates or (D) any acquisition pursuant to a transaction that
complies with clauses (1), (2) and (3) of Section 3.7(h)(iii) below;

 

(ii)                    Individuals who, as of the Effective Date, constituted
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to such date whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)                 Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, following such Business Combination,
(1) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then- outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or entity resulting from such Business
Combination (including, without limitation, a corporation or entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation or
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (3) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board

 

15

--------------------------------------------------------------------------------


 

at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination; or

 

(iv)                Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

3.8          Claims

 

(a)                                 Claim Denials.  The Committee shall maintain
procedures with respect to the filing of claims for benefits under the Plan. 
Pursuant to such procedures, any Participant or beneficiary (hereinafter called
“claimant”) whose claim for benefits under the Plan is denied shall receive
written notice of such denial.  The notice shall set forth:

 

(i)                       the specific reasons for the denial of the claim;

 

(ii)                    a reference to the specific provisions of the Plan on
which the denial is based;

 

(iii)                 any additional material or information necessary to
perfect the claim and an explanation why such material or information is
necessary; and

 

(iv)                a description of the procedures for review of the denial of
the claim and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA following
a denial on review.

 

Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Committee determines that special circumstances require an extension of time
for processing the claim.  In no event shall such an extension exceed a period
of 90 days from the end of the initial 90-day period.  If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render a decision.

 

(b)                                 Right to a Review of the Denial.  Every
claimant whose claim for benefits under the Plan is denied in whole or in part
by the Committee shall have the right to request a review of the denial.  Review
shall be granted if it is requested in writing by the claimant no later than 60
days after the claimant receives written notice of the denial.  The review shall
be conducted by the Committee.

 

(c)                                  Decision of the Committee on Appeal.  At
any hearing of the Committee to review the denial of a claim, the claimant, in
person or by duly authorized representative, shall have reasonable notice, shall
have an opportunity to be present and be heard, may submit written comments,
documents, records and other information relating to the claim, and may review
documents, records and

 

16

--------------------------------------------------------------------------------


 

other information relevant to the claim under the applicable standards under
ERISA.  The Committee shall render its decision as soon as practicable. 
Ordinarily decisions shall be rendered within 60 days following receipt of the
request for review.  If the need to hold a hearing or other special
circumstances require additional processing time, the decision shall be rendered
as soon as possible, but not later than 120 days following receipt of the
request for review.  If additional processing time is required, the Committee
shall provide the claimant with written notice thereof, which shall indicate the
special circumstances requiring the additional time and the date by which the
Committee expects to render a decision.  If the Committee denies the claim on
review, it shall provide the claimant with written notice of its decision, which
shall set forth (i) the specific reasons for the decision, (ii) reference to the
specific provisions of the Plan on which the decision is based, (iii) a
statement of the claimant’s right to reasonable access to, and copies of, all
documents, records and other information relevant to the claim under the
applicable standards under ERISA, and (iv) and a statement of the claimant’s
right to bring a civil action under ERISA.  The Committee’s decision shall be
final and binding on the claimant, and the claimant’s heirs, assigns,
administrator, executor, and any other person claiming through the claimant.

 

(d)                                 Notwithstanding the foregoing, following a
change in control, the independent fiduciary shall be responsible for deciding
claims and appeals pursuant to the procedures described above.  Any decision on
a claim by the independent fiduciary shall be final and binding on the claimant,
and the claimant’s heirs, assigns, administrator, executor, and any other person
claiming through the claimant.

 

3.9          Successors

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform the Plan
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

 

3.10        Governing Law

 

To the extent not preempted by federal law, all questions pertaining to the
construction, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Delaware without
regard to the conflict of laws principles thereof.

 

17

--------------------------------------------------------------------------------


 

4.0 EMPLOYEES OF PARTICIPATING AFFILIATES

 

4.1          Eligibility of Employees of Affiliated Companies

 

If the Predecessor Company allowed it in any individual case, the Predecessor
Plan may have been made available to officers and employees of a corporation,
partnership or other entity that is directly or indirectly controlled by the
Predecessor Company, hereinafter referred to as a “Participating Affiliate”.

 

4.2          Rights Subject to Creditors

 

The right of any Participant who was employed by a Participating Affiliate to
receive future payments under the provisions of the Plan shall be a contractual
obligation of the Company and the Participating Affiliate at the time the
Participant elects to defer compensation.  Such a Participant’s right to receive
future payments is subject to the claims of the creditors of the Company and the
Participating Affiliates in the event of the Company’s or any Participating
Affiliate’s insolvency or bankruptcy as provided in the trust agreement.  Plan
assets may, in the Committee’s discretion, be placed in a trust but will
nevertheless continue to be subject to the claims of the Company’s and the
Participating Affiliates’ creditors in the event of the Company’s or any
Participating Affiliate’s insolvency or bankruptcy as provided in the trust
agreement.  In any event, the Plan is intended to be unfunded under Title I of
ERISA.  If the Committee so permits, Participating Affiliates may also
contribute assets to the Rabbi Trust in connection with their Plan obligations
under this Article.  If, at the election of the Committee, such contributions
are not separately accounted for through subtrusts, segregated accounts, or
similar arrangements, Plan assets held by the Rabbi Trust will be subject to the
claims of the Participating Affiliates’ creditors in the event of any
Participating Affiliate’s insolvency or bankruptcy as provided in the trust
agreement.

 

4.3          Certain Distributions

 

Notwithstanding any Payment Commencement Date or Method of Payment selected by a
Participant employed by a Participating Affiliate, if such a Participant ceases
to be employed by the Company or a Participating Affiliate other than (i) at or
after early or normal retirement pursuant to a retirement plan of the Company,
(ii) by reason of the Participant’s death, or (iii) by reason of the
Participant’s total disability, the Committee, in its sole discretion, shall
determine whether to distribute such Participant’s benefits in the form of five
annual installment payments, or as a lump sum.  In either case, such payment
shall begin within a reasonable period of time following the termination of
employment.

 

4.4          Assignability

 

The benefits payable under this Plan to an employee of a Participating Affiliate
shall not revert to the Company or Participating Affiliate or be subject to the
Company’s or Participating Affiliate’s creditors prior to the Company’s or
Participating Affiliate’s insolvency or bankruptcy, nor, except pursuant to will
or the laws of descent and distribution, shall they be subject in any way to
anticipation, alienation, sale, transfer,

 

18

--------------------------------------------------------------------------------


 

assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind by the Participant, the Participant’s beneficiary or the creditors of
either, including such liability as may arise from the Participant’s bankruptcy.

 

Dated: June 26, 2015

GANNETT SPINCO, INC.

 

 

 

 

 

By:

/s/ Todd A. Mayman

 

Name:

Todd A. Mayman

 

Title:

Vice President

 

19

--------------------------------------------------------------------------------
